Case 19-35923-KRH        Doc 29     Filed 12/16/20 Entered 12/16/20 14:29:40          Desc Main
                                   Document      Page 1 of 9



                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

In re:                                              )
                                                    )
Angela Carter-Banks                                 )        Case No. 19-35923-KRH
                                                    )
                       Debtor                       )        Chapter 13
                                                    )
Address         5817 Spruce Valley Dr               )
                Fredericksburg, VA 22407            )
                                                    )
Last four digits of Social Security or Individual   )
Tax-payer Identification (ITIN) No(s).: 2696 )

                       NOTICE OF MOTION AND HEARING
      Performance Finance has filed papers with the court to move the court for relief from the
automatic stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before fourteen (14) days from the date of
service of this motion, you or your attorney must:

       File with the court, at the address shown below, a written request for a hearing [or a
written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for
hearing (or response) to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.
                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, VA 23219

         You must also mail a copy to:
                       Sara A. John, M. Richard Epps, P.C.
                       605 Lynnhaven Parkway
                       Virginia Beach, VA 23452.
Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Plaintiff
Case 19-35923-KRH       Doc 29    Filed 12/16/20 Entered 12/16/20 14:29:40          Desc Main
                                 Document      Page 2 of 9



       NOTICE IS HEREBY GIVEN that a hearing on this Motion will be convened on
January 20, 2021 at 11:00 AM. NOTICE IS HEREBY GIVEN that the hearing will be
conducted by video conference via Zoom for Government in accordance with General
Order 20-5. Any participant wishing to appear via Zoom for Government must pre-
register. Parties wishing to participate in hearings via Zoom for Government must
transmit,      via      e-mail,     a     completed       request     form,     linked
here https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871 as a PDF-fillable request
form (and also attached hereto), by the requesting party to the appropriate bankruptcy
judge’s chambers, as follows: EDVABK-ZOOM-Judge_Huennekens@vaeb.uscourts.gov.

        Absent compelling circumstances, the request form should be submitted no later
than two (2) business days prior to the hearing or proceeding. The appropriate bankruptcy
judge’s chambers will then provide the requesting party with a registration link. All
participants must separately register for the video conference no later than one (1) business
day prior to the hearing or proceeding. Persons that register will receive separate email
notification on whether their registration has been approved or denied. In the event that
registration is approved, the confirmation email will include the participant’s unique link
to the video conference.

    UNDER NO CIRCUMSTANCES MAY ANY PARTICIPANT OR LISTENER
RECORD OR BROADCAST THE PROCEEDINGS.

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Date: December 16, 2020                     Signature and name of person giving notice:

                                            /s/ Sara A. John
                                            Sara A. John
                                            M. Richard Epps, P.C.
                                            Counsel for Performance Finance


                                     Certificate of Service

       I hereby certify that on December 16, 2020 I mailed or electronically served a true copy
of the foregoing Notice of Motion to: Angela Carter-Banks, 5817 Spruce Valley Dr,
Fredericksburg, VA 22407; Jamie Demonde Banks, 5817 Spruce Valley Dr, Fredericksburg, VA
22407; Carl M. Bates, Trustee, P.O. Box 1819, Richmond, VA 23218; and Tommy Andrews, Jr.,
Counsel to Debtor, 122 N. Alfred Street, Alexandria, VA 22314.

                                             /s/ Sara A. John
                                            Sara A. John
                                            M. Richard Epps, P.C.
Case 19-35923-KRH         Doc 29     Filed 12/16/20 Entered 12/16/20 14:29:40              Desc Main
                                    Document      Page 3 of 9



    Request for Zoom Registration Link for Court Appearances Before the
     United States Bankruptcy Court for the Eastern District of Virginia


        Person(s) Seeking
        to Register: 1




        Case Name:

        Case Number:

        Hearing / Trial Date:

        Hearing / Trial Time:                                     AM or       PM

        Method of Attendance (Check one):                  Computer Only

                                                           Telephone Only

                                                           Computer and Telephone




1
     Each person wishing to appear must separately register using the registration link.
Case 19-35923-KRH        Doc 29    Filed 12/16/20 Entered 12/16/20 14:29:40           Desc Main
                                  Document      Page 4 of 9



                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

In re:                                              )
                                                    )
Angela Carter-Banks                                 )        Case No. 19-35923-KRH
                                                    )
                       Debtor                       )        Chapter 13
                                                    )
                                                    )
TO:             Jamie Demonde Banks, Co-Debtor      )
                                                    )
Address         5817 Spruce Valley Dr               )
                Fredericksburg, VA 22407            )

                       NOTICE OF MOTION AND HEARING
       Performance Finance has filed papers with the court to move the court for relief as to Co-
Debtor.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before twenty-one (21) days from the date
of service of this motion, you or your attorney must:

       File with the court, at the address shown below, a written request for a hearing [or a
written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for
hearing (or response) to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.
                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street, Suite 4000
                       Richmond, VA 23219

         You must also mail a copy to:
                       Sara A. John, M. Richard Epps, P.C.
                       605 Lynnhaven Parkway
                       Virginia Beach, VA 23452.
Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Plaintiff
Case 19-35923-KRH       Doc 29    Filed 12/16/20 Entered 12/16/20 14:29:40          Desc Main
                                 Document      Page 5 of 9



       NOTICE IS HEREBY GIVEN that a hearing on this Motion will be convened on
January 20, 2021 at 11:00 AM. NOTICE IS HEREBY GIVEN that the hearing will be
conducted by video conference via Zoom for Government in accordance with General
Order 20-5. Any participant wishing to appear via Zoom for Government must pre-
register. Parties wishing to participate in hearings via Zoom for Government must
transmit,      via      e-mail,     a     completed       request     form,     linked
here https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871 as a PDF-fillable request
form (and also attached hereto), by the requesting party to the appropriate bankruptcy
judge’s chambers, as follows: EDVABK-ZOOM-Judge_Huennekens@vaeb.uscourts.gov.

        Absent compelling circumstances, the request form should be submitted no later
than two (2) business days prior to the hearing or proceeding. The appropriate bankruptcy
judge’s chambers will then provide the requesting party with a registration link. All
participants must separately register for the video conference no later than one (1) business
day prior to the hearing or proceeding. Persons that register will receive separate email
notification on whether their registration has been approved or denied. In the event that
registration is approved, the confirmation email will include the participant’s unique link
to the video conference.

    UNDER NO CIRCUMSTANCES MAY ANY PARTICIPANT OR LISTENER
RECORD OR BROADCAST THE PROCEEDINGS.

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Date: December 16, 2020                     Signature and name of person giving notice:

                                            /s/ Sara A. John
                                            Sara A. John
                                            M. Richard Epps, P.C.
                                            Counsel for Performance Finance


                                     Certificate of Service

       I hereby certify that on December 16, 2020 I mailed or electronically served a true copy
of the foregoing Notice of Motion to: Angela Carter-Banks, 5817 Spruce Valley Dr,
Fredericksburg, VA 22407; Jamie Demonde Banks, 5817 Spruce Valley Dr, Fredericksburg, VA
22407; Carl M. Bates, Trustee, P.O. Box 1819, Richmond, VA 23218; and Tommy Andrews, Jr.,
Counsel to Debtor, 122 N. Alfred Street, Alexandria, VA 22314.

                                             /s/ Sara A. John
                                            Sara A. John
                                            M. Richard Epps, P.C.
Case 19-35923-KRH         Doc 29     Filed 12/16/20 Entered 12/16/20 14:29:40              Desc Main
                                    Document      Page 6 of 9



    Request for Zoom Registration Link for Court Appearances Before the
     United States Bankruptcy Court for the Eastern District of Virginia


        Person(s) Seeking
        to Register: 1




        Case Name:

        Case Number:

        Hearing / Trial Date:

        Hearing / Trial Time:                                     AM or       PM

        Method of Attendance (Check one):                  Computer Only

                                                           Telephone Only

                                                           Computer and Telephone




1
     Each person wishing to appear must separately register using the registration link.
Case 19-35923-KRH         Doc 29    Filed 12/16/20 Entered 12/16/20 14:29:40           Desc Main
                                   Document      Page 7 of 9



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

In re:

Angela Carter-Banks                                          Case No. 19-35923-KRH

         Debtor.                                             Chapter 13


Performance Finance,

         Plaintiff,

v.

Angela Carter-Banks, Debtor,
Jamie Demonde Banks, Co-Debtor,
and
Carl M. Bates, Trustee,

         Defendants.

                    MOTION FOR RELIEF FROM STAY
     AND FOR RELIEF AS TO CO-DEBTOR PURSUANT TO 11 U.S.C § 1301 (c)(3)

To the Honorable Judges of the Aforesaid Court:

For its Motion for Relief from Stay and for Relief as to Co-Debtor Pursuant to 11 U.S.C. § 1301

(c)(3), Performance Finance, Plaintiff, by counsel, states as follows:

1.       This Court has jurisdiction over the matters herein alleged pursuant to 28 U.S.C. § 1334.

This matter constitutes a core proceeding within the meaning of 28 U.S.C. § 157 and is a

contested matter under Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure.

2.       Debtor herein owns an interest in the following motor vehicle, to-wit: a 2018 Indian


Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Plaintiff
Case 19-35923-KRH          Doc 29     Filed 12/16/20 Entered 12/16/20 14:29:40           Desc Main
                                     Document      Page 8 of 9



Motorcycle Scout Bobber, VIN 56KMTA004J3138178 (the “vehicle”).

3.      Plaintiff, Performance Finance, is a secured creditor of Debtor, being secured by a

security interest in the vehicle with its lien duly noted on the certificate of title.

4.      On November 9, 2019, Debtor filed a petition for relief under 11 U.S.C. Chapter 13.

Debtor has filed a Chapter 13 plan.

5.      Under the terms of the plan, Debtor proposed to pay Plaintiff post-petition payments

outside of the plan.

6.      Debtor is in default in the making of the post-petition payments and is presently due for

the October 16, 2020 through December 16, 2020 payments for post-petition arrearages totaling

$837.05 with a payoff of approximately $9,545.75 on the security agreement. Plaintiff does not

have evidence of insurance on the vehicle. Plaintiff has incurred attorney’s fees and costs for

filing this Motion.

7.      Jamie Demonde Banks is a Co-Debtor of Debtor and is jointly liable on the obligation to

Plaintiff. Co-Debtor is also a co-owner of the vehicle.

8.      Under the provisions of 11 U.S.C. § 1301, Plaintiff herein has been precluded from

seeking recovery of its claim from the Co-Debtor. Pursuant to 11 U.S.C. § 1301 (c)(3), Plaintiff

is entitled to relief from the stay as to the Co-Debtor.

9.      That Plaintiff lacks adequate protection.

10.     For the above and foregoing reasons, Plaintiff asserts that cause exists sufficient to waive

the requirement of Bankruptcy Rule 4001(a)(3), therefore allowing the Order granting the relief

sought to be effective upon its entry.

        WHEREFORE, Plaintiff moves the Court for relief from the automatic stay as to the

above-described property pursuant to 11 U.S.C. § 362 and for relief as to the Co-Debtor
Case 19-35923-KRH        Doc 29    Filed 12/16/20 Entered 12/16/20 14:29:40           Desc Main
                                  Document      Page 9 of 9



pursuant to 11 U.S.C. § 1301 (c)(3) so that it may proceed in accordance with state law.


                                             Performance Finance


                                              /s/ Sara A. John
                                             Sara A. John
                                             M. Richard Epps, P.C.




                                      Certificate of Service

        I hereby certify that on December 16, 2020 I mailed or electronically served a true copy
of this Motion for Relief from Stay and for Relief as to Co-Debtor Pursuant to 11 U.S.C. § 1301
(c)(3) to: Angela Carter-Banks, 5817 Spruce Valley Dr, Fredericksburg, VA 22407; Jamie
Demonde Banks, 5817 Spruce Valley Dr, Fredericksburg, VA 22407; Carl M. Bates, Trustee,
P.O. Box 1819, Richmond, VA 23218; and Tommy Andrews, Jr., Counsel to Debtor, 122 N.
Alfred Street, Alexandria, VA 22314.


                                              /s/ Sara A. John
                                             Sara A. John
                                             M. Richard Epps, P.C.




Sara A. John, VSB #48425
M. Richard Epps, P.C.
605 Lynnhaven Parkway
Virginia Beach, Virginia 23452
757-498-9600
sara_john@eppspc.com
Counsel for Plaintiff
